Case 1:18-cr-00167-HG Document 59 Filed 10/30/18 Page 1 of 2             PageID #: 217

                                    MINUTES



 CASE NUMBER:           CR 18-00167HG
 CASE NAME:             USA vs. (1) Ernest Bade; (3) Sheena Strong; (4) Marie
                        Benevides and (5) Theresa Saltus
 ATTYS FOR PLA:         Marc Wallenstein for Michael F. Albanese
 ATTYS FOR DEFT:        01 Peter C. Wolff
                        03 Catherine P. Gutierrez/Richard Gronna for Michael Green
                        04 Clarence McCurdy Virtue
                        05 Andrew T. Park




      JUDGE:      Kevin S. C. Chang            REPORTER:        FTR C7

      DATE:       10/30/2018                   TIME:            10:00 - 10:06


COURT ACTION: EP: A & P to the Indictment -

As to Defendant (1) Ernest Bade - Mr. Bade is not present.
Mr. Wolff informed the Court that Mr. Bade was hospitalized, and his physical and
mental capacity is unknown. Mr. Wolff requests a continuance of this hearing - no
objection by the government. A & P to the Indictment is continued to 11/27/18 @ 1:30
p.m. before Magistrate Judge Mansfield.

As to Defendant (3) Sheena Strong - present, not in custody.
Mr. Gronna informed the Court he is specially appearing for Mr. Green, who was
retained. A withdrawal and substitution of counsel will be submitted.

Charges have been received.
Defendant waives public reading of the Indictment.
Plea of Not Guilty entered.

Defendant has reviewed the Indictment and understands the nature of the charges against
her.

As to Defendant (4) Marie Benevides - present.

Charges have been received.
Case 1:18-cr-00167-HG Document 59 Filed 10/30/18 Page 2 of 2                 PageID #: 218
Defendant waives public reading of the Indictment.
Plea of Not Guilty entered.

Defendant has reviewed the Indictment and understands the nature of the charges against
her.

As to Defendant (5) Theresa Saltus - not present. Mr. Park informed the Court that he
filed a Waiver of Physical Appearance at Arraignment and Plea Hearing - Government
has no objection. Court will accept the waiver but advised Mr. Park that in the future he
should file a request/application.

Charges have been received.
Defendant waives public reading of the Indictment.
Plea of Not Guilty entered.

Defendant has reviewed the Indictment and understands the nature of the charges against
her.

Dates given as to Defendants (3) Sheena Strong, (4) Marie Benevides and (5) Theresa
Saltus:

Jury Selection/Trial is set for 12/26/18 @ 9:00 a.m. before Judge Gillmor.
Pretrial Conference is set for 12/14/18 @ 10:30 a.m. before Judge Gillmor.
Final Pretrial Conference set for 11/26/18 @ 1:30 p.m. before Magistrate Judge
Mansfield.
Defense motions 11/13/18.
Government’s response 11/26/18.

Discussion held re: the trial date.

Counsel may later submit a stipulation to continue the trial date at after Mr. Bade’s status
is known - no objection by all counsel.

Submitted by: Toni Fujinaga, Courtroom Manager.
